NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3734
                                      ___________

                               MAXIM DOLGOSHEEV,
                                                          Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                             (Agency No. A74-161-981)
                 Immigration Judge: Honorable Charles A. Honeyman
                    ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 20, 2011

              Before: FUENTES, VANASKIE and ROTH, Circuit Judges

                              (Opinion filed : July 8, 2011)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Maxim Dolgosheev, a native and citizen of Ukraine, entered the United States as a

teenager in 1995 and became a lawful permanent resident in 1997. In 2005, on his guilty

plea, he was convicted of (1) conspiracy to engage in trademark counterfeiting and

copyright infringement in violation of 18 U.S.C. § 371; (2) trademark counterfeiting in
violation of 18 U.S.C. § 2320(a); and (3) two counts of copyright infringement in

violation of 17 U.S.C. § 506(a)(1) and 18 U.S.C. § 2319(b)(1). The convictions stemmed

from Dolgosheev’s involvement in producing and selling counterfeit Microsoft software

from approximately June 1998 through July 2001.

       The Government subsequently charged Dolgosheev with removability, citing his

crimes and contending he was removable on several grounds, including having been

convicted of a crime involving moral turpitude (“CIMT”), namely trademark

counterfeiting in violation of 18 U.S.C. § 2320(a), committed within five years of the

date of admission and for which a sentence of one year or longer may be imposed.

Dolgosheev denied the charges of removability and filed a motion to terminate the

removal proceedings. The Immigration Judge (“IJ”) denied the motion, concluding that

Dolgosheev was removable on the CIMT charge. The Board of Immigration Appeals

(“BIA”) dismissed Dolgosheev’s subsequent appeal. Dolgosheev presents a petition for

review.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review questions of law

de novo, see Gerbier v. Holmes, 280 F.3d 297, 302 n.2 (3d Cir. 2001), including the

question of what elements of a federal criminal statute implicate moral turpitude, see

Knapik v. Ashcroft, 384 F.3d 84, 88 (3d Cir. 2004). However, we “clearly afford

Chevron deference to the BIA’s definition of ‘moral turpitude.’” Id. at 88 n.3. That is,

we consider whether the BIA’s ruling was based on “a permissible construction of the

statute” in light of Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837

(1984). See id. at 87.

                                             2
       Dolgosheev argues that the BIA erred in concluding that he committed a CIMT

because the BIA did not conduct the required categorical analysis and because the

minimum conduct required for his conviction is not a CIMT. Dolgosheev was convicted

of trademark counterfeiting in violation of 18 U.S.C. § 2320(a). The statute provides:

       In general. Whoever[;] intentionally traffics or attempts to traffic in goods
       or services and knowingly uses a counterfeit mark on or in connection with
       such goods or services, or intentionally traffics or attempts to traffic in
       labels, patches, stickers, wrappers, badges, emblems, medallions, charms,
       boxes, containers, cans, cases, hangtags, documentation, or packaging of
       any type or nature, knowing that a counterfeit mark has been applied
       thereto, the use of which is likely to cause confusion, to cause mistake, or
       to deceive, shall, if an individual, be fined not more than $ 2,000,000 or
       imprisoned not more than 10 years, or both . . . .

18 U.S.C. § 2320(a). The term “counterfeit mark” is defined primarily as follows:

       (A) a spurious mark--
       (i) that is used in connection with trafficking in any goods, services, . . . or
       packaging of any type or nature;
       (ii) that is identical with, or substantially indistinguishable from, a mark
       registered on the principal register in the United States Patent and
       Trademark Office and in use, whether or not the defendant knew such mark
       was so registered;
       (iii) that is applied to or used in connection with the goods or services for
       which the mark is registered with the United States Patent and Trademark
       Office . . .; and
       (iv) the use of which is likely to cause confusion, to cause mistake, or to
       deceive

18 U.S.C. § 2320(e). (1984).

       In Dolgosheev’s case, the BIA relied on Matter of Kochlani, 24 I. & N. Dec. 128

(BIA 2007), which held that a violation of 18 U.S.C. § 2320 constitutes a CIMT.

Dolgosheev argues that Matter of Kochlani was wrongly decided because its holding that

violations of 18 U.S.C. § 2320 are inherently fraudulent is not based on the categorical


                                              3
approach that this Court requires.

       Considering this statute in Matter of Kochlani, the BIA identified the hallmarks of

a CIMT, specifically, an offense that “necessarily entails conduct . . . that is inherently

base, vile, or depraved, and contrary to accepted rules of morality and the duties owed

between persons or to society in general.” 24 I. & N. Dec. at 129 (citation omitted). That

description is the commonly accepted one that we use. See Jean-Louis v. Attorney Gen.

of the United States, 582 F.3d 462, 465-66 (3d Cir. 2009) (citation omitted).

       Despite Dolgosheev’s argument to the contrary, the approach taken by the BIA

tracks the categorical approach that we accept. Under the categorical approach, whether

a crime is a CIMT is determined by the criminal statute and the record of conviction. See

Partyka v. Attorney Gen. of the United States, 417 F.3d 408, 412 (3d Cir. 2005). As we

advise, see id., the BIA read the applicable statute to ascertain the least culpable conduct

necessary to sustain a conviction. The BIA observed that to support a conviction under

18 U.S.C. § 2320, the federal prosecutor must necessarily prove beyond a reasonable

doubt that the defendant intentionally trafficked or attempted to traffic in goods or

services and, in doing so, knowingly used a spurious trademark that was likely to confuse

or deceive others. See Matter of Kochlani, 24 I. & N. Dec. at 130.

       Generally, a statute describes a CIMT “‘only if all the conduct it prohibits is

turpitudinous.’” Partyka, 417 F.3d at 412 (citation omitted). The BIA considered

whether this was the case. The BIA rejected an IJ’s conclusion that trafficking in

counterfeit goods did not necessarily involve moral turpitude because some courts held

that § 2320(a) could be violated without proof of specific intent to deceive the purchaser.

                                              4
See Matter of Kochlani, 24 I. & N. Dec. at 130. Dolgosheev renews the point,

contending that the BIA came to the wrong conclusion because, according to him, the

least culpable conduct under the statute does not involve moral turpitude without the

intent to defraud the purchaser. He also focuses on his contention that a conviction does

not require that the trafficker knew that trafficking in counterfeit goods was illegal.

       However, every conviction requires proof of intentional trafficking (or an attempt

to traffic) and knowing use of a counterfeit mark. Furthermore, the BIA noted in Matter

of Kochlani that those courts holding that intent to deceive the purchaser is necessary

“have taken great pains to emphasize that the offender’s knowing expropriation and use

of the owner’s trademark must nonetheless be likely to confuse or deceive the public at

large, with significant adverse consequences, both for potential consumers who are

deceived and the owner of the mark.” See 24 I. & N. Dec. at 130 (citing cases). The BIA

also made analogies to the crime of uttering or selling false or counterfeit papers relating

to the registry of aliens, noting the required proof of intent to traffic and knowledge of the

counterfeit nature of the objects, as well as the resulting significant societal harm. See id.

at 131. Considering Congress’s assessment in the legislative history of a § 2320 violation

as an act defrauding purchasers and exploiting trademark owners; academics’ conclusions

that trafficking is tantamount to commercial forgery and a theft of property even if it does

not deceive consumers; and a classification of the violation as a crime involving theft or

fraud for sentencing purposes, the BIA concluded that the crime was inherently immoral

and a CIMT. See id. at 131-32 (citations omitted). Given its reasoning, the BIA’s ruling

appears to be a permissible construction of the statute. Cf. Briseno-Flores v. Attorney

                                              5
Gen. of the United States, 492 F.3d 226, 228 (3d Cir. 2007) (noting that theft, even petty

theft, constitutes a crime of moral turpitude); Jordan v. De George, 341 U.S. 223, 227

(1951) (stating that “fraud has ordinarily been the test to determine whether crimes not of

the gravest character involve moral turpitude”).

       Nonetheless, before we rule, we must consider Dolgosheev’s argument that the

reasoning of Matter of Kochlani, which equated a violation of 18 U.S.C. § 2320 to a

crime of theft or fraud, is incompatible with Dowling v. United States, 473 U.S. 207,

217-18 (1985). After reviewing Dolgosheev’s argument as well as the Dowling court’s

statements and reasoning, we conclude that the interpretation in Dowling of the scope of

the terms “theft, conversion, or fraud” in a statutory provision of the National Stolen

Property Act, 18 U.S.C. § 2314, is too specific to that provision, see 473 U.S. at 218-26,

to be applied to bar the BIA’s consideration of trademark counterfeiting as akin to fraud

or theft.

       Lastly, Dolgosheev argues that the BIA’s interpretation was not permissible

because the BIA should have taken into account the rule of lenity and ruled that the crime

was not a CIMT in light of “Dowling and the fact that the statutes involved do not

expressly involve fraud.” Petitioner’s Brief 21. Dolgosheev invokes “the longstanding

principle of construing any lingering ambiguities in deportation statutes in favor of the

alien.” INS v. Cardoza-Fonseca, 480 U.S. 421, 449 (1987). This rule of construction,

traditionally termed the rule of lenity in the criminal, but not immigration, context, may

be applied as a canon of last resort to determine Congressional intent on an ambiguous

issue. See Valansi v. Ashcroft, 278 F.3d 203, 214 (3d Cir. 2002). However, the principle

                                             6
did not require the BIA to come to a conclusion different from the one it arrived at after

considering the hallmarks of a CIMT and the characteristics of the crime at issue,

including the harm it causes.

       In short, we conclude that the BIA’s interpretation was based on a permissible

construction of the statute. Accordingly, we deny Dolgosheev’s petition for review.




                                             7